Exhibit 10.3
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT (this “Amendment”) to that certain Employment Agreement
dated July 30, 2007 (the “Original Agreement”), is entered into by and between
CARDIOGENESIS CORPORATION, a California corporation (the “Company”) and William
R. Abbott (the “Executive”), effective as of July 1, 2009, on the following
terms and conditions.
BACKGROUND
     A. The Company and Employee are parties to the Original Agreement.
     B. The Company and Employee desire to amend the Original Agreement as set
forth below.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein, the Company and Employee, intending to be legally bound,
hereby agree as follows:
     1. Section 1.1 of the Original Agreement is hereby amended and restated to
read in its entirety as follows:
1.1 EMPLOYMENT. The Company hereby agrees to employ the Executive as the Chief
Financial Officer of the Company, reporting to the Executive Chairman of the
Company, and the Executive accepts such employment and agrees to devote
substantially all his business time and efforts and skills on such reasonable
duties as shall be assigned to him by the Executive Chairman commensurate with
such position. This Agreement shall automatically be extended for additional one
(1) year renewal terms on June 30 of each year (unless sooner terminated
pursuant to the terms and provisions herein) unless either party gives written
notice to the other to terminate this Agreement at least thirty (30) days prior
to the end of the preceding term.
     2. Waiver. Pursuant to Section 6.6 of the Original Agreement, Executive
hereby consents to the modifications to his reporting obligations as reflected
in this Amendment, and waives any claim that such modifications constitute “good
reason” under Section 3.3 of the Original Agreement. Such waiver shall be
considered a continuing waiver of the provisions of Section 3.3 of the Original
Agreement and shall apply to the current term of the Original Agreement and all
successive renewal terms thereafter, unless otherwise agreed to in writing by
the Company and Executive.
     3. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which shall constitute one
Amendment.
     4. Terms and Conditions of the Original Agreement. Except as specifically
amended by this Amendment, all terms and conditions of the Original Agreement
shall remain in full force and effect.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year set forth above.

                  “COMPANY”    
 
                CARDIOGENESIS CORPORATION    
 
           
 
  By:        
 
           
 
  Name:   Paul McCormick    
 
  Its:   Executive Chairman    
 
                “EXECUTIVE”    
 
                            William R. Abbott    

 